Citation Nr: 0725528	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  02-00 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from July 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an July 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington, which granted the veteran's claim for 
service connection for PTSD and assigned a 50 percent rating 
effective November 13, 1997 (the date that VA received this 
claim), and an August 2000 rating decision, which denied the 
veteran's TDIU claim.  He perfected a timely appeal on both 
of these claims in January 2002 and requested a Travel Board 
hearing.

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  Separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The Board notes that, in an August 1999 rating decision, the 
RO awarded the veteran a non-service-connected disability 
pension.  In a May 2000 rating decision, the RO granted the 
veteran's claim for service connection for a right 
trochanteric scar and assigned a 10 percent rating effective 
January 31, 2000 (the date that VA received this claim).  The 
RO also denied the veteran's claims for increased 
(compensable) ratings for residuals of a shell fragment wound 
of the right hip with cortical fracture, greater trochanter, 
and for residuals of shell fragment wound scars of the right 
heel and left thigh.  There is no subsequent correspondence 
from the veteran expressing disagreement either of these 
decisions.   Accordingly, issues relating to a non-service 
connected disability pension, residuals of shell fragment 
wounds to the right hip and shell fragment wound scars of the 
right heel and left thigh, and a right trochanteric scar are 
not in appellate status.

In April 2002, the veteran requested an RO hearing on his 
claim for a higher initial rating for PTSD and his TDIU 
claim.  This hearing was held in August 2002.  Although the 
veteran was scheduled for a Travel Board hearing in August 
2004, he failed to report for this hearing.  Accordingly, his 
Travel Board hearing request is deemed withdrawn.  See 
38 C.F.R. § 20.704.

In December 2005, the Board remanded the veteran's claims for 
a higher initial rating for PTSD and for TDIU to the RO via 
the Appeals Management Center (AMC) in Washington, D.C., for 
additional development.  The purposes of that remand have 
been met.


FINDINGS OF FACT

1.  From November 13, 1997 through February 18, 1999, the 
veteran's service-connected PTSD was manifested by moderate 
symptoms; it was not productive of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school family relations, judgment, thinking or mood.

2.  From February 19, 1999 through the end of February 2001, 
the veteran's PTSD was manifested by occupational and social 
impairment, with deficiencies in most areas, such as work, 
family relations, judgment, thinking or mood; it was not 
productive of total social and industrial inadaptability.

3.  From March 1, 2001, the veteran's PTSD has been 
manifested by moderate symptoms; it has not been productive 
of occupational and social impairment, with deficiencies in 
most areas, such as work, school family relations, judgment, 
thinking or mood.  

4.  The veteran's service-connected disabilities are post-
traumatic stress disorder, rated 50 percent; residuals of a 
shell fragment wound of the right hip with a history of a 
cortical fracture of the greater trochanter, rated zero 
percent; and residual shell fragment wound scars of the right 
heel and left thigh, rated zero percent.  

5.  The veteran has a high school education and his 
employment history includes work with the post office 
following service separation, intermittent employment in 
various odd jobs, including with a power company from mid-
1980 through September 1982; seasonal employment from 1985 to 
1990, followed by work as a warehouseman and driver with a 
furniture company from September 1990 to July 1992.  The 
veteran was forced to leave his job with the furniture 
company in July 1992 due to a back condition.   

6.  The preponderance of the evidence is against a finding 
that the veteran's service-connected disabilities alone 
prevent him from securing or maintaining gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 
50 percent for PTSD have not been met from November 13, 1997 
through February 18, 1999.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 
(2006).

2.  The criteria for a staged rating of 70 percent for PTSD, 
from February 19, 1999 through the end of February 2001, but 
no more than 70 percent, have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, 
Diagnostic Code 9411 (2006).

3.  The criteria for an initial or staged rating in excess of 
50 percent for PTSD, from March 1, 2001, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.130, Diagnostic Code 9411 (2006).

4.  The schedular criteria for the assignment of a TDIU have 
not been met, nor have the criteria for a referral for 
consideration of a TDIU on an extraschedular basis.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.340, 3.341, 4.16 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) (2006).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Veterans Court) 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

During the pendency of this appeal, on March 3, 2006, the 
Veterans Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in January 2006 fulfills the provisions of 38 U.S.C.A. 
§ 5103(a).  That is, the veteran was effectively informed to 
submit all relevant evidence in his possession and received 
notice of the evidence needed to substantiate his claims, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly v. Nicholson¸19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

The Board recognizes that, according to Pelegrini II, at 119-
20, proper VCAA notice must "precede an initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  Here, the RO was unable to comply 
with Pelegrini II because the veteran's claims were 
adjudicated by the RO in July 1998 and August 2000, 
respectively, prior to the VCAA's enactment.  Notwithstanding 
this belated notice, the Board determines that the RO cured 
this defect by providing this complete VCAA notice together 
with readjudication of the claims, as demonstrated by the 
June 2006 SSOC.  Prickett v. Nicholson, 20 Vet. App. 370, 
376-78 (2006) (validating the remedial measures of issuing 
fully compliant VCAA notification and readjudicating the 
claim in the form of an SOC to cure timing of notification 
defect).  The veteran thus was not prejudiced by any defect 
in timing, as "the purpose behind the notice has been 
satisfied . . . that is, affording a claimant a meaningful 
opportunity to participate effectively in the processing of 
[the] claim. . . ." Mayfield, 19 Vet. App. at 128.

Pursuant to the Board's December 2005 remand, the RO also 
provided the veteran and his service representative with 
notice of the Dingess requirements in March 2006.  However, 
the notice was post-decisional (i.e., after the July 1998 and 
August 2000 rating decisions that are the subject of this 
appeal and after the readjudication by the last SSOC issued 
in June 2006).  The Board is cognizant of recent decisions of 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) pertaining to prejudicial error.  
Specifically, in Sanders v. Nicholson, No. 06-7001 (Fed. Cir. 
May 16, 2007), the Federal Circuit held that any error by VA 
in providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that, 
once an error is identified by the Veterans Court, the burden 
shifts to VA to demonstrate that the error was not 
prejudicial.  The Federal Circuit reversed the earlier 
holding of the Veterans Court in Sanders that an appellant 
has the initial burden of demonstrating prejudice due to VA 
error involving: (1) providing notice of the parties' 
respective obligations to obtain the information and evidence 
necessary to substantiate the claim: (2) requesting that the 
claimant provide ant pertinent evidence in the claimant's 
possession; and (3) failing to provide notice before a 
decision on the claim by the agency of original jurisdiction.  
See also Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 
2007).  

The presumption of prejudice raised by any timing deficiency 
with regard to the Dingess requirements would not have 
operated to alter the outcome in the instant case where the 
preponderance of the evidence is against an initial or staged 
rating in excess of 50 percent for the veteran's PTSD prior 
to February 19, 1999 and from March 1, 2001; where the 
preponderance of the evidence is against an initial or staged 
rating in excess of 70 percent for the veteran's PTSD from 
February 19, 1999 to March 1, 2001; and where the evidence 
does not support entitlement to TDIU.  Thus, any questions as 
to the appropriate disability rating or effective date to be 
assigned are moot.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  While the veteran does not have the burden of 
demonstrating prejudice, it is pertinent to note that the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies, either with respect to timing 
or content, have resulted in prejudice.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The evidence includes service 
medical records and VA medical records, including VA 
examination reports.  There is no indication of any 
additional relevant evidence that has not been obtained.  The 
veteran testified in support of his claims at an RO hearing 
in August 2002.  In response to a request from the RO for 
records, the Social Security Administration (SSA) notified VA 
in August 2001, September 2002, and January 2006 that the 
veteran was not disabled for SSA purposes and was not 
receiving SSA disability benefits.  The veteran was also 
provided with a several VA psychiatric examinations, which, 
when considered with the other evidence on file, are adequate 
for rating purposes.  The evidence is sufficient to resolve 
this appeal; there is no duty to provide another examination 
or a medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).
 
In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Factual Background

Upon a VA psychiatric examination in May 1998, the veteran 
showed that he was logical, coherent, forthright, well-
oriented, a fairly intact recent and remote memory, normal 
speech, no delusions, and no hallucinations.  The veteran 
reported chronic intermittent depression with irritability 
and a short temper.  His short temper had led to conflict 
with supervisors on the job with heterosexual partners.  The 
veteran also reported "a very disturbed sleep pattern" with 
frequent awakening from nightmares, combat-related 
rumination, intrusive thoughts, and thoughts of his lost 
comrades.  He reported considering suicide in the recent and 
remote past but had not attempted it.  The veteran described 
his in-service stressor.  Following his discharge from active 
service, the veteran stated that he had worked at the post 
office until being terminated in 1977 following conflict with 
a supervisor.  After his post office employment, the veteran 
worked a series of different jobs of varying duration and 
attempted to reconcile with an estranged spouse.  He stopped 
working in 1992 due to back and groin injuries.  He was 
currently unemployed and living in his brother's basement.  
The examiner reviewed the veteran's claims file and medical 
records.  The veteran's Global Assessment of Functioning 
(GAF) score was 65.  The assessment included moderate PTSD.

On VA psychiatric consultation in February 1999, the veteran 
complained of sleep disturbance, anergia (extreme passivity), 
and difficulty making decisions.  He said at that time that 
he had not been able to work since 1994.  The veteran denied 
any psychiatric hospitalizations.  Mental status examination 
of the veteran showed that he tended to avoid eye contact and 
"was rather restless and moved around" with clear, coherent 
speech, no thought disorder or misperceptions, a constricted 
affect, full orientation, normal concentration, good recent 
and remote memory, abstractions, and judgment.  The veteran 
reported that he had been suicidal with a plan to commit 
suicide between 1987 and 1988.  The veteran's GAF score was 
40.   The diagnosis was PTSD.

SSA denied the veteran's disability benefits claim in August 
1999 and concluded that the veteran was not disabled for SSA 
purposes.  

The veteran submitted a VA Form 21-8940, "Veteran's 
Application for Increase Compensation Based On 
Unemployability," to the RO in August 2000.  A review of 
this form shows that the veteran contended that his service-
connected PTSD and "right hip" prevented him from securing 
or following any substantially gainful employment.  These 
disabilities began affecting his full-time employment in May 
1996.  The veteran last worked full-time in August 1992 and 
became too disabled to work at that time.  He listed no 
employers in the last 5 years.  He stated that he left his 
last job because of his disability.  He also stated that he 
had tried to obtain employment since he became too disabled 
to work and had applied for a janitorial position with the 
U.S. Postal Service in March 1996.  

In August 2001, SSA notified VA that the veteran was not 
entitled to SSA disability benefits and that SSA could not 
locate a disability file for him.

The veteran was hospitalized at a VA Medical Center from 
February 15, 2001, to March 1, 2001, for alcohol 
detoxification.  He was under a court order to get treatment 
for alcoholism and marijuana abuse.  During his 
hospitalization, the veteran was not suicidal or homicidal.  
Mental status examination of the veteran on admission showed 
full orientation, no auditory or visual hallucinations or 
confusion, clear and coherent speech, intact recent and 
remote memory, poor judgment, and no suicidal or homicidal 
ideation or plan.  The veteran's GAF score at admission and 
discharge was 65.  The assessment included PTSD.

On VA outpatient psychiatry treatment later in March 2001, 
the veteran stated that he had not used or abused drugs or 
alcohol since his hospital discharge.  Mental status 
examination of the veteran showed clear, coherent, and goal-
directed speech, appropriate thought content, no auditory or 
visual hallucinations or delusions, no suicidal or homicidal 
ideation, a mildly depressed mood due to pain and physical 
limitations, an appropriate affect, full orientation, "OK" 
recent and remote memory, and good concentration and insight.  
The veteran's GAF score was 55.  The diagnoses included PTSD.

The veteran complained of frustration about his financial 
problems and his inability to work on VA outpatient mental 
health treatment in March 2002.  Mental status examination of 
the veteran showed clear, coherent, and goal-directed speech 
at a normal rate and volume, thought content preoccupied with 
frustrations "and plans", no auditory or visual 
hallucinations, no suicidal or homicidal ideation, a 
constricted and despondent affect, full orientation, "OK" 
recent and remote memory, good concentration, fair to good 
judgment, and present insight.  The veteran's GAF score was 
45-50. 


In September 2002, SSA notified VA that it could not send any 
requested medical records because the veteran had not filed 
for SSA disability benefits.

The veteran testified at his RO hearing in August 2002 that 
he had been denied SSA disability benefits on multiple 
occasions and that he had last worked in August 1992.  

On VA examination in November 2003, the veteran complained of 
sleep disturbance "for many years," nightmares, and 
recurrent depression.  The VA examiner reviewed the veteran's 
claims file and medical records.  Mental status examination 
of the veteran showed poor to fair eye contact, related to 
the examiner "in a downcast, serious, and intense fashion," 
coherent speech, full orientation, intact recent and remote 
memory, no ideas of reference, delusions, or hallucinations, 
and good abstract interpretation.  The VA examiner stated, 
"[The veteran] some times sighed and gesticulated with 
seemingly genuine despair."  The veteran primarily slept 
during the day "in short shifts."  A social and industrial 
survey showed that the veteran graduated from high school, 
worked at the post office following service separation, 
intermittent employment in various odd jobs, including 
employment by a power company from mid-1980 through September 
1982 and seasonal employment from 1985 to 1990, and then work 
as a warehouseman and driver with a furniture company from 
September 1990 to July 1992.  The veteran was forced to leave 
his job with the furniture company in July 1992 due to a back 
condition and, since 1992, he had not worked largely because 
of his back problems "and other ill health."  His only 
marriage was from 1969 until a divorce in 1976 or 1977 
following an unsuccessful attempt at reconciliation.  The 
veteran lived in his brother's basement "and has a hard time 
remaining in that situation, because of his sense of 
indebtedness and awkwardness."  The veteran's GAF score was 
55.  The VA examiner commented that the veteran had not 
worked gainfully since 1992 and had subsisted on VA benefits 
since 1997.  "Overall, [the veteran's] quality of life has 
been impaired significantly for many years by PTSD 
residuals...While [the veteran's] psychopathology and emotional 
distress independently may not preclude employment at this 
time, the combined deficits of his emotional and physical 
problems well may render him unemployable."

On VA examination in February 2006, the veteran complained of 
recurrent depression, sleep disturbance "for many years," 
and anxiety.  The VA examiner reviewed the veteran's claims 
file and medical records.  Mental status examination of the 
veteran showed a constricted, serious, and "very 
depressive" affect, logical, coherent speech, full 
orientation, intact recent and remote memory, no ideas of 
reference, delusions, or hallucinations, and good abstract 
thinking.  The VA examiner stated, "This man's temper 
generally is well controlled, unless provoked."  The veteran 
reported no psychiatric treatment since 2001.  He had been 
forced to leave his job in 1992 due to a back strain and had 
last been employed in 1997.  He also had been unable to find 
work since he stopped looking for it in 2000.  He continued 
to live with brother, subsisted on VA pension, was fairly 
inactive, somewhat self-isolative and stayed close to his 
brother's home.  The veteran's GAF score was 45.  The VA 
examiner concluded, "Were it not for [the veteran's] 
physical problems, he might be able to work despite his PTSD 
residuals, yet the combination appears to sideline him."  
The diagnoses included PTSD.

In June 2006, VA sent the veteran a VA Form 21-4192, 
"Request for Employment Information," along with a letter 
indicating that this was the second request for information 
on the veteran's employment.  

Higher Initial Rating for PTSD

The veteran's service-connected PTSD has been evaluated as 
50 percent disabling since November 13, 1997 (the date that 
VA received his service connection claim).  He appeals for a 
higher initial or staged rating.  See Fenderson, supra.

                                                 Law and 
Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from service-connected disability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2006).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2006).  In order to evaluate the level of disability 
and any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

An evaluation of 50 percent disabling is available for PTSD 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as a 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks), impaired 
judgment, impaired abstract thinking, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.

A higher evaluation of 70 percent disabling is available for 
PTSD that is manifested by occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation, obsessional rituals which 
interfere with routine activities, intermittently illogical, 
obscure, or irrelevant speech, near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively, impaired impulse control 
(such as unprovoked irritability with periods of violence), 
spatial disorientation, neglect of personal appearance and 
hygiene, difficulty in adapting to stressful circumstances 
(including work or a work-like setting), and an inability to 
establish and maintain effective relationships.  Id.

A maximum evaluation of 100 percent disabling is available 
for PTSD that is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, a persistent 
danger of hurting himself or others, an intermittent 
inability to perform the activities of daily living 
(including the maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for the 
names of close relatives, his own occupation, or his own 
name.  Id.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health 
illness.  American Psychiatric Association, Diagnostic and 
Statistical Manual of Mental Disorders, pg. 32 (4th ed., 
revised 1994) (Manual).  See Carpenter v. Brown, 8 Vet. App. 
240, 243 (1995).  A GAF score of 31 to 40 denotes some 
impairment in reality testing or communications (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  A GAF score of 41 to 50 denotes 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF score of 51 to 60 
denotes moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF score of 61 to 70 denotes some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  A GAF score of 71 to 80 denotes that if 
symptoms are present, they are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument) no more than slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind in schoolwork).  Manual, 
pg. 47.  The GAF designation is based on a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness," citing the 
Manual.  Carpenter, supra; Richard v. Brown, 9 Vet. App. 266, 
267 (1996).

                                                       
Analysis

The Board finds that the preponderance of the evidence is 
against the veteran's claim for an initial rating in excess 
of 50 percent for PTSD prior to February 19, 1999 and from 
March 1, 2001, but the evidence supports an increased, staged 
rating of 70 percent from February 19, 1999 through the end 
of February 2001.  The competent evidence shows that, other 
than for the period from February 19, 1999 through the end of 
February 2001, the veteran's PTSD has been manifested by 
moderate symptoms, such as intrusive thoughts, nightmares, 
sleep disturbance, depression, irritability, conflict with 
others, social isolation, no thought disorder, clear and 
coherent speech, no auditory or visual hallucinations, and no 
suicidal or homicidal ideation.  His service-connected PTSD 
has not been productive of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school family relations, judgment, thinking or mood during 
the first and third period of time in question, and the 
overwhelming preponderance of the evidence is against a 
finding of total occupational and social impairment at any 
time.  See 38 C.F.R. § 4.130, DC 9411.  Accordingly, an 
initial or staged rating in excess of 50 percent for PTSD is 
not warranted prior to February 19, 1999 or since March 1, 
2001.  See Fenderson, supra.

The psychiatric evidence of record shows that, following 
service separation, the veteran was treated for moderately 
disabling symptoms of PTSD beginning in May 1998.  Upon that 
VA examination, his PTSD symptoms consisted of logical and 
coherent speech, full orientation, fair memory, and no 
delusions or hallucinations.  It appears that the veteran was 
diagnosed with PTSD based on his reported exaggerated 
startled response, intrusive thoughts, nightmares, sleep 
disturbance, depression, irritability, and conflict with 
domestic partners (including an ex-wife and subsequent 
girlfriends) and co-workers.  The veteran also was socially 
isolated and pessimistic.  Given the veteran's reported 
disturbances of motivation and mood and difficulty in 
establishing and maintaining effective work and social 
relationships, the RO assigned a 50 percent rating to his 
service-connected PTSD.  

The veteran's GAF score of 65 in May 1998 is consistent with 
only mild symptoms.  See Carpenter, supra.  However, 
following a VA psychiatric examination in February 1999, a 
GAF score of 40 was reported, indicating a significant 
increase in psychiatric symptomatology.  The veteran 
described thoughts of suicide to the VA examiner at that 
time, along with an inability to work since 1994.  He also 
complained of decreased energy, difficulty making decisions, 
and continued sleep disturbance.  The overall psychiatric 
disability picture, to include the GAF score of 40, is 
consistent with occupational and social impairment, with 
deficiencies in most areas, such as work, family relations, 
judgment, thinking, or mood, due to such symptoms as suicidal 
ideation, which supports a staged rating of 70 percent.  The 
pertinent findings in this examination report, however, are 
not consistent with total social and industrial 
inadaptability.  The VA examiner found in February 1999 that 
the veteran's speech was clear and coherent with no thought 
disorder and he was found to be fully orientated with normal 
concentration.  There is no indication of gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, an 
intermittent inability to perform the activities of daily 
living (including the maintenance of minimal personal 
hygiene), disorientation to time or place, and memory loss 
for the names of close relatives, his own occupation, or his 
own name.  There is no opinion that the veteran was unable to 
work due solely to his PTSD.  In fact, there is considerable 
evidence to show that he had to leave his last substantial 
employment in the early or mid-1990s because of a nonservice-
connected back disability. 

The veteran's GAF score had improved to 65 during a 
hospitalization in February 2001, indicating only mild PTSD 
symptoms.  Mental status examination of the veteran showed 
poor judgment but few other PTSD symptoms.  Following the 
veteran's hospital discharge on March 1, 2001, mental status 
examination that same month showed that he was mildly 
depressed and in pain from his physical limitations.  His GAF 
score was subsequently reported to be 55.  In March 2002, the 
veteran's GAF score was between 45 and 50, indicating serious 
symptoms, although mental status examination showed only that 
his thoughts were preoccupied with frustration at his 
physical limitations and inability to work with a constricted 
and despondent affect.  VA examination in November 2003 
showed that the veteran's PTSD was manifested by continuing 
sleep disturbance and poor to fair eye contact, but there 
were no auditory or visual hallucinations, abstract thinking 
was good, orientation was full and memory was intact.  
Although the VA examiner concluded in November 2003 that the 
veteran's "quality of life has been impaired significantly 
for many years by PTSD residuals," his GAF score had 
improved to 55 which indicated that his PTSD symptoms were 
again moderately disabling.  While the GAF score fluctuated 
from 45 to 65, the veteran did not have most of the symptoms 
characteristic of a rating in excess of 50 percent.  
38 U.S.C.A. § 4.130, Diagnostic Code 9411.  Moreover, the 
psychiatrist who examined the veteran in February 2006 noted 
that he has not been treated for PTSD since 2001.  While that 
examiner cited a GAF score of 45, the Board specifically 
notes that his PTSD was described as of moderate intensity 
and there was no indication of current suicidal ideation, 
obsessional rituals which interfere with routine activities, 
intermittently illogical, obscure, or irrelevant speech, 
near-continuous panic, impaired impulse control (such as 
unprovoked irritability with periods of violence), spatial 
disorientation, neglect of personal appearance and hygiene, 
or an inability to establish and maintain effective 
relationships.  Thus, the psychiatric evidence of record does 
not show that the veteran's service-connected PTSD has been 
productive of occupational and social impairment, with 
deficiencies in most areas, within the meaning of the cited 
legal authority, since March 1, 2001.  

The Board recognizes that symptoms recited in the criteria in 
the rating schedule for evaluating mental disorders are "not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating."  
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In 
adjudicating a claim for an increased rating, the adjudicator 
must consider all symptoms of a claimant's service-connected 
mental condition that affect the level of occupational or 
social impairment.  In this regard, the Board has considered 
the GAF scores, which have ranged 40 to 65, indicating that 
his PTSD symptoms ranged from moderate to serious.  See 
Carpenter, supra.  However, there were few if any PTSD 
symptoms seen on repeated mental status examination that 
indicated that the veteran's service-connected PTSD has been 
more than moderately disabling (i.e., symptoms indicating a 
70 percent rating) such that a higher initial rating than 
50 percent is warranted but, as noted above, given the GAF 
score of 40 in February 1999, the Board finds that a staged 
rating of 70 percent is warranted from February 1999 through 
the end of February 2001.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claims for an 
initial rating in excess of 50 percent for PTSD prior to 
February 19, 1999 and since March 1, 2001, and that the 
preponderance of the evidence is against a staged rating in 
excess of 70 percent from February 19, 1999 thorough the end 
of February 2001.  Thus, the benefit of the doubt doctrine 
does not apply to this aspect of the veteran's appeal.  
38 U.S.C.A. § 5107(b); see also, e.g., Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
Schafrath, supra, including the provisions of 38 C.F.R. § 
3.321(b)(1) (2006).  The veteran was employed between his 
service separation and at least through the early 1990's; 
however, he reported to the VA examiner in May 1998 that he 
had stopped working in 1992 due to musculoskeletal injuries 
to his back and groin.  The psychiatric evidence of record 
does not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. § 3.321(b)(1) 
(2006).  In this regard, the Board finds that there has been 
no showing by the veteran that his PTSD has resulted in 
marked interference with his employment or necessitated 
frequent periods of hospitalization beyond that contemplated 
by the rating schedule.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Entitlement to TDIU

A veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16.  A total disability rating may be assigned where the 
schedular rating is less than total when the disabled person 
is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may 
be given to a veteran's level of education, special training, 
and previous work experience in arriving at a conclusion, but 
not to his age or the impairment caused by any non-service-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The term "unemployability," as used in VA regulations 
governing total disability ratings, is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue 
is whether the veteran's service-connected disability or 
disabilities preclude him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  See 
Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for 
TDIU, the Board may not reject the claim without producing 
evidence, as distinguished from mere conjecture, that the 
veteran's service-connected disability or disabilities do not 
prevent him from performing work that would produce 
sufficient income to be other than marginal.  Friscia v. 
Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. 
App. 532, 537 (1994).

In determining whether the veteran is entitled to a TDIU, 
either his non-service-connected disabilities or his age may 
be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
The Veterans Court has held that the central inquiry in 
determining whether a veteran is entitled to a total rating 
based on individual unemployability is whether service-
connected disabilities alone are of sufficient severity to 
produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 
(1993).  The test of individual unemployability is whether 
the veteran, as a result of his service-connected 
disabilities alone, is unable to secure or follow any form of 
substantially gainful occupation which is consistent with his 
education and occupational experience.  38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16; Hatlestad, supra.

Currently, the veteran is service-connected for PTSD, 
evaluated as 50 percent disabling, for a right trochanteric 
scar, evaluated as 10 percent disabling, and for residuals of 
a shell fragment wound of the right hip with cortical 
fracture and for residual shell fragment wound scars of the 
right heel and left thigh, each evaluated as zero percent 
disabling.  Although the combined evaluation for compensation 
is 60 percent effective January 31, 2000, there is no single 
disability rated as 60 percent disabling nor any single 
disability rated as 40 percent disabling with sufficient 
additional disability to bring the veteran's combined 
evaluation for compensation to 70 percent disabling.  Thus, 
he does not meet the schedular criteria for a TDIU.  See 
38 C.F.R. § 4.16(a).

The veteran essentially contends that he is entitled to TDIU 
on an extraschedular basis because his service-connected 
disabilities prevent him from securing and maintaining 
substantially gainful employment.

The veteran reported that, following service separation, he 
worked for the post office for a few years and then obtained 
other odd jobs and seasonal employment until the mid-1990's 
when he became too disabled to work.  The Board observes that 
the veteran failed to provide any information concerning his 
employment, despite several requests for this information 
sent to the veteran by the RO.  The Board finds that SSA has 
stated repeatedly that the veteran is not receiving SSA 
disability benefits.  Also, SSA determined in August 1999 
that the veteran was not disabled.  The veteran himself 
conceded in his RO hearing testimony in August 2002 that his 
SSA disability benefits claim had been denied repeatedly.  
The United States Court of Veterans Appeals (Court) has held 
that, while a SSA decision is not controlling for purposes of 
VA adjudications, the decision is pertinent to a veteran's 
claim.  See Martin v. Brown, 4 Vet. App. 136, 140 (1993).  

Although the veteran reported on his VA Form 21-8940 filed in 
August 2000 that he became too disabled to work in August 
1992 as a result of his service-connected PTSD and right hip 
problems, he gave a history to the VA examiner in May 1998 
that he quit working in 1992 as a result of back and groin 
injuries.  He reported to the VA examiner in February 1999 
that he had been unable to work since 1994 but, upon VA 
examination in November 2003, the veteran stated that he had 
been forced to leave his job in July 1992 because of a 
(nonservice-connected) back condition and because of a 
"groin problem" in 1992.  The VA examiner noted, "Since 
1992, [the veteran] has not worked, largely because of his 
back and other ill health."  This VA examiner concluded, 
"Primarily because of his back condition and other health 
concerns, [the veteran] has not worked gainfully since 
1992."  This VA examiner also concluded in November 2003 
that the combination of the veteran's emotional and physical 
problems "well may render him unemployable."  In February 
2006, the veteran again reported that he had been forced to 
leave his employment in 1992 due to a back strain.  He was 
last employed in 1997 and had been unable to find work since 
he stopped looking for it in 2000.  The VA examiner concluded 
that the veteran's employment problems were due to difficulty 
with supervisors, especially at his past employment in the 
post office, and increasing difficulty with musculoskeletal 
complaints.  Crucially, the VA examiner stated, "Were it not 
for his physical problems, [the veteran] might be able to 
work despite the PTSD residuals, yet the combination appears 
to sideline him."

Although the veteran has asserted repeatedly that he was 
forced to quit working due to his service-connected 
disabilities, the evidence does not support a finding that 
the veteran was incapable of securing and maintaining 
substantially gainful employment solely as the result of his 
service-connected PTSD and noncompensably rated right hip 
disability and scars.  Instead, the evidence shows that his 
PTSD and right hip problems and other non-service-connected 
disabilities, to include a back disorder have precluded 
employment.  See Hatlestad, supra.  The Board finds no 
exceptional or unusual circumstances that would warrant 
referral for consideration of a TDIU rating on an 
extraschedular basis.

In view of the foregoing, the Board finds that the schedular 
criteria for entitlement to TDIU have not been met and the 
evidence does not show that a referral for consideration of a 
TDIU rating on an extraschedular basis is warranted.  In 
making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an initial or staged rating in excess of 
50 percent for PTSD prior to February 19, 1999 and from March 
1, 2001 is denied.

Entitlement to a staged rating of 70 percent for PTSD, from 
February 19, 1999 through the end of February 2001 is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.

Entitlement to total disability rating based on individual 
unemployability (TDIU) is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


